DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S Note

This action is made non-final due to the change in grounds of rejection of the independent claims and the newly made 112 rejection of claim 27.
Claim Objections
Claim 27 objected to because of the following informalities:  In order to improve the clarity of claim 27, is suggested that the claim add the term carbide after silicon so that it is clear that silicon carbide and boron carbide are both clearly claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pick et al. (US 2015/0315088 A1), herein Pick, in view of Vyshnyakov et al. (Influence of Structural and Technological Factors on the Efficiency of Armor Elements Based On Ceramics), herein Vyshnyakov and Schiefer et al. (WO 1994027110 A1), herein Schiefer.
The examiner has previously provided an English translation of WO 1994027110 A1.   The citations herein refer to the provided translation.


	In regards to claims 1-2, Pick teaches Sic based ceramic armour material for ballistic protection [Abstract, 0015].  As the SiC based material is for armour, it is considered to be a hard material and the ceramic grains to consist essentially of SiC.  The SiC material has a matrix comprising a SiAlON phase and an α-silicon nitride phase which is 28 to 32% by weight of the material [0018, 0020]. This range is encompassed by the claimed range. The mean grain sizes are 120 to 150 microns and 3 to 10 microns and less than 4% of the SiC material has a particle size greater than 150 microns, thus the maximum equivalent diameter is expected to be smaller than 800 microns [0017-0018, Table 4].  The density of the material is 2.7 to 2.9 g/cm3 [0044]. This range is encompassed in the claimed range.  Pick shows less than 0.5% by weight of metallic silicon is present in the final ceramic body [0058, 0120, Fig. 5].  
	Pick does not teach a back energy-dissipating coating is present.  
	Vyshnyakov teaches armor elements made of ceramic plates.
	Vyshnyakov teaches that ceramic plates for armor elements are commonly reinforced with para-aramid fabrics soaked with polymers [Pg. 643].  Vyshnyakov teaches that by having a laminated structure the durability and fracture resistance is elevated [Pg. 643].  The polymer composite absorbs the kinetic energy via the elastic and inelastic components [Pg. 644].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the reinforced coating of Vyshnyakov to the ceramic plate of Pick.  One would have been motivated to do so based on the increased durability and fracture resistance afforded by the coating.
Pick teaches the plates/tiles are made in a mold and are monolithic, but does not teach a specific thickness range or the area of the plate [0091, 0097-0098].
Pick discloses the claimed invention except for thickness range or the area range of the plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the plate thicker than 12 mm with an area larger than 150 cm2, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Pick does not teach the Vickers hardness of the SiC material.  However, Vyshnyakov teaches the hardness of ceramic materials including, SiC ceramic materials, for armour plates have a hardness greater than 16 GPa [Table 1].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the SiC material of Pick has a Vickers hardness within the range taught by Vyshnyakov.  One would have been motivated to do so as Vyshnyakov teaches this is a conventionally known range of hardness for ceramic materials for armour plates, thus one would have had a reasonable expectation of success.
Pick does not teach the open porosity of the ceramic plate/tile.
Schiefer teaches a ceramic material suitable for ballistic protective armour plates is characterized by an increased protective effect against projectiles [Abstract].   The ceramic may be SiC [lines 39-44].  The increased protection is achieved thanks to a porosity from 2 to 15 % [Abstract, lines 36-38].  This overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the SiC plate/tile of Pick has a porosity of 2 to 15% as taught by Schiefer.  One would have been motivated to do so based on the increased protection against projectiles afforded by the porosity.
 As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 3, Pick does not expressly teach wherein the metallic silicon is present in said constituent material of the ceramic body along a concentration gradient from the outer edges to the core of said body, in the direction of its thickness.  However, it is expected to meet the limitation for the reasons that follow.  
Modified Pick teaches a substantially similar ceramic made from similar powder feedstock in a mold and then dried and fired by substantially similar processes as set forth in the Instant Specification [0097-0099].  Thus, the ceramic Pick is expected to have the silicon concentration gradient as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

In regards to claim 4, Pick does not expressly teach a mass-to-area ratio as claimed.  However, as Pick teaches a material has a density within the claimed range and the size of the plate may be within the claimed range.  Thus, the mass-to-area ratio is expected to overlap or lie within the claimed range.  

In regards to claim 5, Pick further teaches a trace to 10% by weight of at least one rare earth elements present in the intragranular phase [0016].  This overlaps the claimed range.

In regards to claim 6, Pick further teaches the mean grain sizes are 120 to 150 microns and 3 to 10 microns, thus the maximum equivalent diameter is expected to be smaller than 500 microns [0017-0018, Table 4].  These rages overlap the claimed range.

In regards to claim 7, Pick further teaches that no rare-earth elements are present in the ceramic body [ Table 21 example 1].

In regards to claim 8, Pick further teaches the mean grain sizes are 120 to 150 microns and 3 to 10 microns [0017-0018, Table 4].  These rages overlap the claimed range.
In regards to claim 9, Pick shows that no metallic silicon is present in the final ceramic body thus it is less than 10% by weight [0058, 0120, Fig. 5].  

In regards to claim 10, Pick shows that amount of nitrogen is present in the final ceramic body is greater than 4% by weight [0058, 0120, Fig. 5].  

In regards to claim 11, Regarding claim 11, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. MPEP 2111.03 [R-3], In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  Thus, those elements not listed as materially affecting the basic and novel characteristic are allowed.  Additionally, MPEP 2111.03 (III) states:
“For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."”

Pick teaches the intergranular material comprises a silicon oxynitride phase, i.e. SiAlON and a silicon nitride phase [0018].  Thus, it meets the requirements as SiAlON is not disclosed as affecting the basic and novel characteristic of the material.

In regards to claim 12, Vyshnyakov teaches that ceramic plates for armor elements are commonly reinforced with para-aramid fabrics soaked with polymers [Pg. 643].  The polymer of the coating material, which for example is a polyester, and the para-aramid fibers, which for example are Kevlar, have a hardness lower than the SiC material of the plate.

In regards to claim 13, Vyshnyakov further teaches that ceramic plates for armor elements are commonly reinforced with para-aramid fabrics soaked with polymers [Pg. 643].  The coating may be several layers [Pg. 643].  The overlayer of fabric soaked with polymers covers all the faces of the plate creating an outer polymeric composite material [Pg. 644].

In regards to claim 14, modified Pick teaches the limitations for claim 13 as set forth above.  Vyshnyakov further teaches the outer enveloping layer comprises para-aramid fabric [Pg. 644].

In regards to claims 15 and 26-27, Pick teaches SiC based ceramic armour material for ballistic protection [Abstract, 0015].  As the SiC based material is for armour, it is considered to be a hard material and the ceramic grains to consist essentially of SiC.  The SiC material has a matrix comprising a SiAlON phase and an α-silicon nitride phase which is 28 to 32% by weight of the material [0018, 0020]. This range is encompassed by the claimed range. The mean grain sizes are 120 to 150 microns and 3 to 10 microns and less than 4% of the SiC material has a particle size greater than 150 microns, thus the maximum equivalent diameter is expected to be smaller than 500 microns [0017-0018, Table 4].  The density of the material is 2.7 to 2.9 g/cm3 [0044]. This range is encompassed in the claimed range.  Pick shows that no metallic silicon is present in the final ceramic body [0058, 0120, Fig. 5].  
	 Pick does not teach the Vickers hardness of the SiC material.  
	Vyshnyakov teaches armor elements made of ceramic plates.
Vyshnyakov teaches the hardness of ceramic materials including, SiC ceramic materials, for armour plates have a hardness greater than 16 GPa [Table 1].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the SiC material of Pick has a Vickers hardness within the range taught by Vyshnyakov.  One would have been motivated to do so as Vyshnyakov teaches this is a conventionally known range of hardness for ceramic materials for armour plates, thus one would have had a reasonable expectation of success.
Pick teaches the plates/tiles are made in a mold and are monolithic, but does not teach a specific thickness range or the area of the plate [0091, 0097-0098].
Pick discloses the claimed invention except for thickness range or the area range of the plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the plate thicker than 12 mm with an area larger than 150 cm2, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Pick does not teach the open porosity of the ceramic plate/tile.
Schiefer teaches a ceramic material suitable for ballistic protective armour plates is characterized by an increased protective effect against projectiles [Abstract].   The ceramic may be SiC [lines 39-44].  The increased protection is achieved thanks to a porosity from 2 to 15 % [Abstract, lines 36-38].  This overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the SiC plate/tile of Pick has a porosity of 2 to 15% as taught by Schiefer.  One would have been motivated to do so based on the increased protection against projectiles afforded by the porosity.


In regards to claim 16, Vyshnyakov teaches that ceramic plates for armor elements are commonly reinforced with para-aramid fabrics soaked with polymers [Pg. 643].  The polymer of the coating material, which for example is a polyester, and the para-aramid fibers, which for example are Kevlar, have a hardness lower than the SiC material of the plate.

In regards to claim 17, Pick teaches the limitations of claim 2 as set forth above. Pick further teaches the SiC is an α-silicon carbide [0016].

In regards to claim 18, Pick does not expressly teach a mass-to-area ratio as claimed.  However, as Pick teaches a material has a density within the claimed range and the size of the plate may be within the claimed range.  Thus, the mass-to-area ratio is expected to overlap or lie within the claimed range.  

In regards to claim 19-20, Pick teaches the limitations of claim 7 as set forth above.  Pick further teaches that no rare-earth elements and no elements from the group of the actinides are present in the ceramic constituent material SiC [ Table 21 example 1].

In regards to claim 21, Pick teaches the limitations of claim 11 as set forth above.  The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. MPEP 2111.03 [R-3], In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  Thus, those elements not listed as materially affecting the basic and novel characteristic are allowed.  Additionally, MPEP 2111.03 (III) states:
“For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics are, "consisting essentially of" will be construed as equivalent to "comprising."”

Pick teaches the intergranular material comprises a silicon oxynitride phase, i.e. SiAlON and a silicon nitride phase [0018].  Thus, it meets the requirements as SiAlON is not disclosed as affecting the basic and novel characteristic of the material.

Claims 1-2, 12-14, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pick et al. (US 2015/0315088 A1), herein Pick, in view of Waldrop (US 2017/0299345 A1), Vyshnyakov et al. (Influence of Structural and Technological Factors on the Efficiency of Armor Elements Based On Ceramics), herein Vyshnyakov and Schiefer et al. (WO 1994027110 A1), herein Schiefer.


	In regards to claims 1-2, Pick teaches SiC based ceramic armour material for ballistic protection [Abstract, 0015].  As the SiC based material is for armour, it is considered to be a hard material and the ceramic grains to consist essentially of SiC.  The SiC material has a matrix comprising a SiAlON phase and an α-silicon nitride phase which is 28 to 32% by weight of the material [0018, 0020]. This range is encompassed by the claimed range. The mean grain sizes are 120 to 150 microns and 3 to 10 microns and less than 4% of the SiC material has a particle size greater than 150 microns, thus the maximum equivalent diameter is expected to be smaller than 800 microns [0017-0018, Table 4].  The density of the material is 2.7 to 2.9 g/cm3 [0044]. This range is encompassed in the claimed range.  Pick shows that no metallic silicon is present in the final ceramic body [0058, 0120, Fig. 5].  
	Pick does not teach a back energy-dissipating coating is present.  
	Waldrop teaches multi-layer multi-impact ballistic body armor made of ceramic plates [Title, Abstract]. 
	Waldrop teaches a common backing layer for ceramic plates is ultra-high molecular weight polyethylene (UHMWPE) such as Spectra Shield® [Abstract, claim 20].  Waldrop teaches Spectra® displays outstanding toughness and extraordinary visco-elastic properties, Spectra® fiber can withstand high-load strain-rate velocities. Light enough to float, it also exhibits high resistance to chemicals, water, and ultraviolet light. It has excellent vibration damping, flex fatigue and internal fiber-friction characteristics, and Spectra fiber's low dielectric constant makes it virtually transparent to radar [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the UHMWPE backing layer of Waldrop to the ceramic plate of Pick.  One would have been motivated to do so based on the outstanding toughness and extraordinary visco-elastic properties as well as high resistance to chemicals, water, and ultraviolet light of the coating layer.
Pick teaches the plates/tiles are made in a mold and are monolithic, but does not teach a specific thickness range or the area of the plate [0091, 0097-0098].
Pick discloses the claimed invention except for thickness range or the area range of the plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the plate thicker than 12 mm with an area larger than 150 cm2, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Pick does not teach the Vickers hardness of the SiC material. 
	Vyshnyakov teaches armor elements made of ceramic plates.
Vyshnyakov teaches the hardness of ceramic materials including, SiC ceramic materials, for armour plates have a hardness greater than 16 GPa [Table 1].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the SiC material of Pick has a Vickers hardness within the range taught by Vyshnyakov.  One would have been motivated to do so as Vyshnyakov teaches this is a conventionally known range of hardness for ceramic materials for armour plates, thus one would have had a reasonable expectation of success.
Pick does not teach the open porosity of the ceramic plate/tile.
Schiefer teaches a ceramic material suitable for ballistic protective armour plates is characterized by an increased protective effect against projectiles [Abstract].   The ceramic may be SiC [lines 39-44].  The increased protection is achieved thanks to a porosity from 2 to 15 % [Abstract, lines 36-38].  This overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the SiC plate/tile of Pick has a porosity of 2 to 15% as taught by Schiefer.  One would have been motivated to do so based on the increased protection against projectiles afforded by the porosity.

In regards to claims 12 and 22, modified Pick further teaches through Waldrop that a common backing layer for ceramic plates is ultra-high molecular weight polyethylene (UHMWPE) such as Spectra Shield® [Abstract, claim 20].  

In regards to claims 13-14 and 24, modified Pick further teaches through Waldrop that the multi-layer plate may be wrapped in a single piece of material of the first material [0065].  The first material is a sheet of ultra-high-molecular-weight-polyethylene (UHMWPE) [0028-0029].

Claims 1-2, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pick et al. (US 2015/0315088 A1), herein Pick, in view of Abkowitz et al. (US 4,987,033 A), herein Abkowitz, Vyshnyakov et al. (Influence of Structural and Technological Factors on the Efficiency of Armor Elements Based On Ceramics), herein Vyshnyakov and Schiefer et al. (WO 1994027110 A1), herein Schiefer.
In regards to claims 1-2, Pick teaches SiC based ceramic armour material for ballistic protection [Abstract, 0015].  As the SiC based material is for armour, it is considered to be a hard material and the ceramic grains to consist essentially of SiC.  The SiC material has a matrix comprising a SiAlON phase and an α-silicon nitride phase which is 28 to 32% by weight of the material [0018, 0020].  This range is encompassed by the claimed range. The mean grain sizes are 120 to 150 microns and 3 to 10 microns and less than 4% of the SiC material has a particle size greater than 150 microns, thus the maximum equivalent diameter is expected to be smaller than 800 microns [0017-0018, Table 4].  The density of the material is 2.7 to 2.9 g/cm3 [0044]. This range is encompassed in the claimed range.  Pick shows that no metallic silicon is present in the final ceramic body [0058, 0120, Fig. 5].  
Pick does not teach a back energy-dissipating coating is present.  
Abkowitz teaches an impact resistant clad composite armor [Title, Abstract]. 
Abkowitz teaches the composite armor comprises a ceramic core and a layer of metal surrounding the ceramic material and bonded to the ceramic core [Abstract].  Abkowitz expressly teaches the metal coating improves the impact resistance of the ceramic material [Col 1 lines 26-28].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the metal cladding layer of Abkowitz to the ceramic plate of Pick.  One would have been motivated to do so based on the improved impact resistance afforded by the cladding layer.
Pick teaches the plates/tiles are made in a mold and are monolithic, but does not teach a specific thickness range or the area of the plate [0091, 0097-0098].
Pick discloses the claimed invention except for thickness range or the area range of the plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the plate thicker than 12 mm with an area larger than 150 cm2, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Pick does not teach the Vickers hardness of the SiC material. 
Vyshnyakov teaches armor elements made of ceramic plates.
Vyshnyakov teaches the hardness of ceramic materials including, SiC ceramic materials, for armour plates have a hardness greater than 16 GPa [Table 1].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the SiC material of Pick has a Vickers hardness within the range taught by Vyshnyakov.  One would have been motivated to do so as Vyshnyakov teaches this is a conventionally known range of hardness for ceramic materials for armour plates, thus one would have had a reasonable expectation of success.
Pick does not teach the open porosity of the ceramic plate/tile.
Schiefer teaches a ceramic material suitable for ballistic protective armour plates is characterized by an increased protective effect against projectiles [Abstract].   The ceramic may be SiC [lines 39-44].  The increased protection is achieved thanks to a porosity from 2 to 15 % [Abstract, lines 36-38].  This overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the SiC plate/tile of Pick has a porosity of 2 to 15% as taught by Schiefer.  One would have been motivated to do so based on the increased protection against projectiles afforded by the porosity.

In regards to claims 12 and 23, Abkowitz further teaches the metal of the cladding layer is an aluminum alloy or a titanium alloy [Col 1 lines 55-65, claim 8].

Claims 1-2, 12-14, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pick et al. (US 2015/0315088 A1), herein Pick, in view of Adams et al. (US 6,895,851 B1), herein Adams, Vyshnyakov et al. (Influence of Structural and Technological Factors on the Efficiency of Armor Elements Based On Ceramics), herein Vyshnyakov and Schiefer et al. (WO 1994027110 A1), herein Schiefer.
In regards to claims 1-2, Pick teaches SiC based ceramic armour material for ballistic protection [Abstract, 0015].  As the SiC based material is for armour, it is considered to be a hard material and the ceramic grains to consist essentially of SiC.  The SiC material has a matrix comprising a SiAlON phase and an α-silicon nitride phase which is 28 to 32% by weight of the material [0018, 0020].  This range is encompassed by the claimed range. The mean grain sizes are 120 to 150 microns and 3 to 10 microns and less than 4% of the SiC material has a particle size greater than 150 microns, thus the maximum equivalent diameter is expected to be smaller than 800 microns [0017-0018, Table 4].  The density of the material is 2.7 to 2.9 g/cm3 [0044]. This range is encompassed in the claimed range.  Pick shows that no metallic silicon is present in the final ceramic body [0058, 0120, Fig. 5].  
Pick does not teach a back energy-dissipating coating is present.  
Adams teaches a multi-structure metal matrix composite armor [Title, Abstract]. 
Adams teaches the composite armor comprises a ceramic layer (25) and a layer of metal (35) backing the ceramic material [Abstract, Col 3 lines 15-21, Fig 2].    Adams expressly the metal matrix composite interlayer (35) delays the onset of shattering of the impact layers (25) and aluminum skin (45) that occurs on projectile impact. The delayed shattering of the impact layers (25) and aluminum skin (45) improves the performance of the armor system. The metal matrix composite interlayer (35) also dissipates and attenuates the stress wave produced by the projectile impact. The energy dissipation function is enhanced by the variable ratio of hard and ductile layers [Col 4 lines 47-58].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the metal backing layer of Adams to the ceramic plate of Pick.  One would have been motivated to do so based on the layers ability to dissipate and attenuate the stress wave produced by the projectile impact and improve the performance of the armour system.
Pick teaches the plates/tiles are made in a mold and are monolithic, but does not teach a specific thickness range or the area of the plate [0091, 0097-0098].
Pick discloses the claimed invention except for thickness range or the area range of the plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the plate thicker than 12 mm with an area larger than 150 cm2, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Pick does not teach the Vickers hardness of the SiC material. 
Vyshnyakov teaches armor elements made of ceramic plates.
Vyshnyakov teaches the hardness of ceramic materials including, SiC ceramic materials, for armour plates have a hardness greater than 16 GPa [Table 1].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the SiC material of Pick has a Vickers hardness within the range taught by Vyshnyakov.  One would have been motivated to do so as Vyshnyakov teaches this is a conventionally known range of hardness for ceramic materials for armour plates, thus one would have had a reasonable expectation of success.
Pick does not teach the open porosity of the ceramic plate/tile.
Schiefer teaches a ceramic material suitable for ballistic protective armour plates is characterized by an increased protective effect against projectiles [Abstract].   The ceramic may be SiC [lines 39-44].  The increased protection is achieved thanks to a porosity from 2 to 15 % [Abstract, lines 36-38].  This overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the SiC plate/tile of Pick has a porosity of 2 to 15% as taught by Schiefer.  One would have been motivated to do so based on the increased protection against projectiles afforded by the porosity.

In regards to claims 12 and 23, Adams further teaches the metal of the layer is aluminum [Col 4 lines 5-20].

In regards to claims 13, 14 and 25, Adams further teaches the layered armor is encapsulated in an aluminum skin.
Adams teaches the metal matrix composite interlayer (35) mechanically constrains (i.e. supports) the hard layer (25) and aluminum skin (45). The mechanical support provided by the metal matrix composite interlayer (35) delays the onset of shattering of the impact layers (25) and aluminum skin (45) that occurs on projectile impact. The delayed shattering of the impact layers (25) and aluminum skin (45) improves the performance of the armor system [Col 4 lines 47-55].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the encapsulating aluminum layer of Adams to the ceramic plate with the metal backing layer of modified Pick.  One would have been motivated to do so based on the layers ability to improve the performance of the armor system.
Response to Arguments
The prior 112 rejections are withdrawn based upon the claim amendments.
The abstract objection is withdrawn based on the amended abstract.
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.  Applicant primarily argues that the references do not teach one of the phases in the matrix as claimed.  However, as set forth above Pick teaches that the matrix comprises a SiAlON phase and an α-silicon nitride phase which is 28 to 32% by weight of the material [0018, 0020].  The silicon nitride clearly meets the claim limitation.  Thus, applicant’s arguments are not persuasive and the rejections stand as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784